IN THE
                         TENTH COURT OF APPEALS



                                No. 10-20-00292-CR

                      IN RE WILLIAM CHARLES WEBB


                               Original Proceeding



                          MEMORANDUM OPINION


      In this original proceeding, relator, William Charles Webb, asks us to compel the

respondent, the Honorable George Allen, sitting by assignment as the Judge of the 54th

Judicial District Court in McLennan County, to rule on his post-conviction motion for

DNA Testing under Chapter 64 of the Texas Code of Criminal Procedure. However,

Webb does not identify which Chapter 64 motion for DNA testing the trial court failed to

rule upon in this case. Webb attached as an exhibit a Chapter 64 motion for DNA testing

that does not bear a file mark and includes a certificate of service and unsworn
declaration referencing the date, September 1, 2020.1 Furthermore, as we have discovered

in related proceedings, Webb has filed numerous Chapter 64 motions for DNA testing in

the trial court. Without more information, it is not possible for us to ascertain which

Chapter 64 motion for DNA testing Webb complains about in this case. See TEX. R. APP.

P. 52.7(a); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding) (holding it

is the relator’s burden to provide this Court with a sufficient record to establish his or her

right to mandamus relief); In re Fox, 141 S.W.3d 795, 797 (Tex. App.—Amarillo 2004, orig.

proceeding) (noting that a relator is obligated to bring forth a record sufficient to establish

relief by mandamus and in its absence a petition will be denied).

        We recognize that Webb attached to his mandamus petition a letter from the

McLennan County District Clerk’s Office dated October 5, 2020, which provides in its

entirety: “Our office is in receipt of your letter dated September 28, 2020. We have

forward [sic] a copy of your letter and the Motion for Forensic DNA testing to the Court.”

This letter does not identify a particular Chapter 64 motion for DNA testing that Webb

filed. Furthermore, the record in this proceeding does not demonstrate that Webb

presented this motion to respondent for a ruling. See O’Connor v. First Court of Appeals,

837 S.W.2d 94, 97 (Tex. 1992) (“Mandamus will issue when there is a legal duty to perform



        1In its response to Webb’s mandamus petition, the State asserts that the unidentified Chapter 64
motion for DNA testing is “identical to motions that Applicant has filed in this case on November 8, 2019[,]
and February 28, 2018.” The State further states that, on April 3, 2018, the trial court entered “Findings and
Conclusions of the Convicting Court on Defendant’s motion Under Chapter 64, Texas Code of Criminal
Procedure, denying Applicant’s motion.”


In re Webb                                                                                             Page 2
a non-discretionary act, a demand for performance, and a refusal.”); In re Fox, 141 S.W.3d

at 797 (“[I]t is encumbent [sic] upon Fox to illustrate that the district court received and

was aware of his petition. This is so because a court cannot be faulted for doing nothing

when it is or was unaware of the need to act.”); In re Chavez, 62 S.W.3d 225, 228 (Tex.

App.—Amarillo 2001, orig. proceeding) (“Indeed, one can hardly be faulted for doing

nothing if he were never aware of the need to act.”); see also In re Qadir, No. 2-09-029-CV,

2009 Tex. App. LEXIS 1199, at *1 (Tex. App.—Fort Worth Feb. 20, 2009, orig. proceeding)

(per curiam) (denying a petition for writ of mandamus based on a trial court’s failure to

rule on a Chapter 64 motion for DNA testing when the mandamus record did not show

that relator had presented the motion to the trial court for a ruling).

       Although he is pro se in this matter, Webb is not relieved from complying with the

applicable rules of procedure. See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 185 (Tex.

1978); Holt v. F.F. Enters., 990 S.W.2d 756, 759 (Tex. App.—Amarillo 1998, pet. denied).

Indeed, a pro se litigant is held to the same standard that applies to a licensed attorney,

and no allowance is to be made for the fact that a party is not a lawyer. Weaver v. E-Z

Mart Stores, 942 S.W.2d 167, 169 (Tex. App.—Texarkana 1997, no writ) (citing Brown v.

Tex. Emp. Comm’n, 801 S.W.2d 5, 8 (Tex. App.—Houston [14th Dist.] 1990, writ denied);

Bailey v. Rogers & Keyser, 631 S.W.2d 784, 786 (Tex. App.—Austin 1982, no writ)).

Accordingly, we deny Webb’s petition for writ of mandamus.2


       2   In light of our disposition, all pending motions are dismissed as moot.


In re Webb                                                                            Page 3
                                                         STEVE SMITH
                                                         Justice

Before Chief Justice Gray
       Justice Smith, and
       Visiting Justice Wright3
(Chief Justice Gray concurring)
Petition denied
Opinion delivered and filed October 20, 2021
[OT06]




        3  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals,
sitting by assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003,
75.002, 75.003.


In re Webb                                                                                         Page 4